Franklin App. No. 96APD04-506. This cause is pending before the court as an appeal from the Court of Appeals for Franklin County. On January 27, 1997, appellant filed a notice of appeal pursuant to S.Ct.Prac.R. 11(2). Appellant’s notice of appeal does not contain the proof of service required by S.CtPrac.R. XIV(2)(C). Whereas S.Ct.Prac.R. XIV(2)(C) prohibits the filing of a document that does not contain a proof of service,
IT IS ORDERED by the court, sua sponte, that appellant’s notice of appeal be, and hereby is, stricken.
IT IS FURTHER ORDERED by the court that this cause be, and hereby is, dismissed.